People v Cato (2021 NY Slip Op 06271)





People v Cato


2021 NY Slip Op 06271


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


906 KA 19-02117

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJASON E. CATO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TODD G. MONAHAN, LITTLE FALLS, FOR DEFENDANT-APPELLANT.
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Frederick G. Reed, A.J.), rendered September 12, 2019. The judgment convicted defendant upon his plea of guilty of criminal sale of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Cato ([appeal No. 1] — AD3d — [Nov. 12, 2021] [4th Dept 2021]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court